DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2, 5-9, and 11, drawn to a press locked grating, classified in A47B96/021.CPC.
II. Claim 12, drawn to a method of manufacturing a press locked grating, classified in E04C2/423.CPC.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as fabricating the parts by injection molding.

Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 12 introduces a new method claim that was not a part of the applicant's original claims. The applicant elected the product claims  2, 5-9, and 11 originally drawn only to the press locked grating apparatus on 01/05/21. 
Since applicant has received an action on the merits for the originally presented invention (Product claims, Claims 2, 5-9, and 11) this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steggemann EP1457618 in view of Heinz DE102015108298.

Regarding claim 11, Steggemann discloses a press locked grating (Figs 2 & 3)  comprising two longitudinal sides (Fig 2, #6 & #7); a plurality of cross members (Fig 1, #2) arranged between the longitudinal sides (Fig 2, #6 & #7), each cross member (Fig 1, #2) of the plurality of cross members (Fig 1, #2) having an I-shaped profile, a plurality of  first punched holes (Fig 2, holes that receive #3) which are open toward an upper side of the press locked grating and second punched holes (Fig 2, #8 & #9) at a first end and a second end of the cross member (Fig 2, #2); and 
a plurality of  longitudinal members (Fig 1, #3) arranged between the two longitudinal sides (Fig 2, #6 & #7) and at right angles to the plurality of cross members (Fig 1, #2), each the longitudinal members (Fig 1, #3) of the plurality of  longitudinal members (Fig 1, #3) having an I-shaped profile, the longitudinal members (Fig 2, #3) and being inserted or pressed into punched holes of the plurality of first punched holes (as shown in Fig 2); 
 wherein each longitudinal side (Fig 2, #6 & #7) of the two longitudinal sides (Fig 2, #6 & #7) is formed in cross-section as a profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) comprising at least a first leg (Fig 2, #10 or #11)  and a second leg (Fig 2, #16) arranged substantially at right angles to the first leg (Fig 2, #10 or #11);

wherein the first leg (Fig 2, #10 or #11) of the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) of each longitudinal sides (Fig 2, #6 & #7) of the two longitudinal sides (Fig 2, #6 & #7) is inserted or pressed into second punched holes (Fig 2, #8 or #9) to achieve a first connection of the profile (Fig 2, #14, #16, & #10) & (Fig 2, #14, #16, & #11) with the cross members (Fig 1, #2).

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “punched” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e ---hole--, does not depend on its method of production, i.e. –punched hole--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Steggemann has been discussed above but does not explicitly teach wherein the first leg comprises a plurality deformations, which plurality of deformations are subsequently introduced to a right and left of a respective cross member of the plurality of cross members, thereby preventing a horizontal displacement of the respective cross member relative to the longitudinal side and fixing of a plug-in or press connection of the respective cross member with the profile of the longitudinal side.

Heinz discloses a press locked grating comprising a first leg (Fig 3, #13’) that comprises a plurality deformations (Fig 3, #16’ & #15’), which plurality of deformations (Fig 3, #16’ & #15’) are subsequently introduced to a right and a left of a respective cross member (Figs 3 & 4, #20’), thereby preventing a horizontal displacement of the respective cross member (Figs 3 & 4, #20’) relative to a longitudinal side (Fig 3, #11’, #12’, & #13’) and fixing of a plug-in or press connection of the respective cross member (Figs 3 & 4, #20’) with a profile of the longitudinal side (Fig 3, #11’, #12’, & #13’).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of deformations (Heinz, Fig 3, #16’ & #15’) on the first legs (Steggemann, Fig 2, #10 & #11) of Steggemann and form corresponding recesses (Heinz, Fig 3, #21.4’ & #21.3’) in at least one of the cross members (Steggemann, Fig 2, #2) that receive the plurality of deformations (Heinz, Fig 3, #16’ & #15’) in order to prevent the first legs (Steggemann, Fig 2, #10 & #11) of Steggemann from inadvertently falling out of the at least one cross member (Steggemann, Fig 2, #2)  as taught by Heinz. 


Regarding claim 2, modified Steggemann discloses the press locked grating wherein the profile (Steggemann, Fig 2, #14, #16, & #10) & (Steggemann, Fig 2, #14, #16, & #11) is designed as at least one of a Z-profile (Steggemann, Fig 2, #14, #16, & #10) & (Steggemann, Fig 2, #14, #16, & #11) (Steggemann, Translation, [0022]) comprising a third leg (Steggemann, Fig 2, #14) arranged substantially parallel to the first leg (Steggemann, Fig 2, #10 or #11) and a connecting part (Steggemann, annotated Fig 2 below, corner) connecting the first (Steggemann, Fig 2, #10 or #11) and second legs (Steggemann, Fig 2, #16), an L-profile comprising the first leg and the second leg arranged substantially perpendicular to the first leg, and a polygonal profile comprising the second leg arranged substantially parallel to the first leg, a connecting part  connecting the first leg and the second leg, and a third leg arranged substantially parallel to the connecting part, the third leg being connected to a free end of the second leg.


    PNG
    media_image1.png
    364
    1099
    media_image1.png
    Greyscale

Regarding claim 5, modified Steggemann discloses the press locked grating  wherein the press locked grating comprises steel, stainless steel (Steggemann, Translation, [0016]) or aluminum.

Regarding claim 6, modified Steggemann has been discussed above but does not explicitly teach wherein a ratio of a bearing load of the press locked grating to a dead weight of the press locked grating is in a range of 10 to 200.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the press locked grating (Steggemann, Fig 3) of Steggemann to have a ratio of a bearing load of the press locked grating (Steggemann, Fig 3) to a dead weight of the press locked grating (Steggemann, Fig 3) to be in the range of 10 to 200 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, the substitution of one known bearing load to dead weight ratio for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Regarding claim 7, modified Steggemann discloses the press locked grating wherein at least 70 % of an area covered by the press locked grating (top shown in Fig 1) is a free projection area.

Regarding claim 9, modified Steggemann, discloses the press locked grating wherein the second punched holes (Steggemann, Fig 2, #8 or #9) are wedge-shaped (tapered) (Steggemann,Translation, [0022]).




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Steggemann EP1457618 and Heinz DE102015108298; and further in view of Mea Metal DE202016104526.

Regarding claim 8, modified Steggemann has been discussed above but does not explicitly teach the press locked grating wherein at least one of the second punched holes has an inlet contour with at least one baffle and enables a centered insertion and at least one of a force- force-fit a form-fit connection of the first leg of the profile with the cross member.

Mea Metal discloses a press locked grating (Fig 1) comprising at least one second punched hole (Fig 1, #5 or #6) that has an inlet contour (Fig 1, #6) with at least one baffle (Fig 1, #6) and enables a centered insertion and at least one of a force- force-fit and or a form-fit connection of a first leg (Fig 1, #4a) of a profile (Fig 1, #4) with a cross member (Fig 1, #2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a baffle (Mea Metal, Fig 1, #6) to the inlet contour of the punched holes (Steggemann, Fig 2, #8 & #9) of Steggemann because the substitution of one known inlet shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  

Response to Arguments
Applicant's arguments filed on 05/03/22 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631